In Prohibition. On answer of respondent State Bank and Trust Company and motion to dismiss of State Bank and Trust Company; on motion to dismiss by John J. Hunter, Jr., answer of respondent by Judge Keith Muehlfeld, motion to dismiss by Judge Keith Muehlfeld, motion to strike motion to dismiss of John J. Hunter, Jr., motion to strike answer of State Bank and Trust Company, and motion to strike motion to dismiss of State Bank and Trust Company; and on motion to strike answer of Judge Keith Muehlfeld and motion to strike motion to dismiss of Judge Keith Muehlfeld.
Sua sponte, cause dismissed.
Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.